DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-4, 10-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior arts of reference fail to teach, disclose, suggest or make obvious: a time to digital converter (TDC) circuit that measures, on a basis of the timing of the irradiation operation of the excitation light source a time duration from a time when a driving pulse of the excitation light source rises to a time when the detection pulse is generated: and a fluorescent lifetime calculation unit that calculates a fluorescent lifetime of the photon detected by the photon detection unit, from attenuation characteristics of a histogram indicative of distribution information of the number of pulses generated in each of sections into which information related to a generation time of each detection pulse is divided, the histogram being created in accordance with a measurement result of the TDC circuit.
Regarding independent claim 10, the prior arts of reference fail to teach, disclose, suggest or make obvious: a time to digital converter (TDC) circuit that measures, on a basis of the timing of the irradiation operation of the excitation light source a time duration from a time when a driving pulse of the excitation light source rises to a time when the detection pulse is generated: and a fluorescent lifetime calculation unit that calculates a fluorescent lifetime of the photon detected by the photon detection unit, from attenuation characteristics of a histogram indicative of distribution information of the number of pulses generated in each of sections into which information related to a generation time of each detection pulse is divided, the histogram being created in accordance with a measurement result of the TDC circuit.
Regarding independent claim 11, the prior arts of reference fail to teach, disclose, suggest or make obvious: a time to digital converter (TDC) circuit that measures, on a basis of the timing of the irradiation operation of the excitation light source a time duration from a time when a driving pulse of the excitation light source rises to a time when the detection pulse is generated: and a fluorescent lifetime calculation unit that calculates a fluorescent lifetime of the photon detected by the photon detection unit, from attenuation characteristics of a histogram indicative of distribution information of the number of pulses generated in each of sections into which information related to a generation time of each detection pulse is divided, the histogram being created in accordance with a measurement result of the TDC circuit.
Claims 2-4 are allowed on the same basis as independent claim 1 for dependency reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri. 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID P PORTA/
Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        

/MAMADOU FAYE/Examiner, Art Unit 2884